  Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 1 of 6 - Page ID#: 64



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


CRYSTAL SHOULDERS,                        )
                                          )
      Plaintiff,                          )
                                          )                   Civil Case No.
v.                                        )                   5:20-cv-460-JMH
                                          )
RAISER, LLC, and JAMES RIVER              )              MEMORANDUM OPINION
INSURANCE COMPANY,                        )                   AND ORDER
                                          )
      Defendant.

                               **   **   **    **   **

     This    matter     is     before    the   Court     on     Plaintiff   Crystal

Shoulders’s Notice of Dismissal [DE 6], indicating that all claims

against     Raiser,    LLC,     (“Raiser”)      may      be     dismissed   without

prejudice.    The     claims    against    James      River     Insurance   Company

(“James River”) will remain. [See id.].

     Shoulder’s Notice of Dismissal purports to dismiss all claims

against Raiser under Federal Rule of Civil Procedure 41(a)(1)(A).

[DE 6]. However, Rule 41 does not provide an appropriate basis for

dismissal in this case. As such, the Court construes Plaintiff’s

Notice of Dismissal [DE 6] as a motion to dismiss pursuant to Rule

21. The Court will grant the motion and dismiss the claims against

Raiser without prejudice.

                    A. FACTUAL AND PROCEDURAL HISTORY

      Shoulders filed her Complaint against Defendants Raiser and

James River on October 9, 2020 in Fayette Circuit Court. [DE 1-3
     Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 2 of 6 - Page ID#: 65



at 4-7]. On November 13, 2020, Defendant James River filed a Notice

of Removal [DE 1], removing the case to this Court pursuant to 28

U.S.C. § 1441 and on the basis of diversity jurisdiction under 28

U.S.C. § 1332(a)(1). [DE 1 at 2]. Raiser failed to file an answer

or motion for summary judgment, and Shoulders now seeks to dismiss

Raiser from this action without prejudice. [DE 6]. Neither Raiser

nor James River have filed an objection to Shoulders’s Notice of

Dismissal [DE 6]. As a result, this matter is ripe for review.

                                      B. DISCUSSION

        Shoulders’s Notice of Dismissal [DE 6] notifies the Court

that     she   is   dismissing        Raiser    from   this   action       under   Rule

41(a)(1)(A).        [DE   6].    However,       as   this   Court    has   previously

explained, Rule 41(a) does not allow a court to dismiss some, but

not all, of the defendants in a single case. See Doe v. Preferred

Care, Inc., 326 F.R.D. 462, 463-64 (E.D. Ky. 2018). Instead, the

“rule permits plaintiffs to dismiss only the entire controversy,

not a portion of the claims.” Id. at 464 (citing Philip Carey Mfg.

Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961)). “In the Sixth

Circuit, a notice of dismissal under Rule 41(a)(1)(A)(i) can only

be     used    to   dismiss     all    claims    against    all     defendants,     not

individual claims or parties.” EQT Gathering, LLC v. A Tract of

Property Situated in Knott Cty., Ky., No. 12-58-ART, 2012 WL

3644968, at *1 (E.D. Ky. Aug. 24, 2012). And, while some circuits

disagree with the Sixth Circuit’s interpretation of Rule 41(a),

                                            2
     Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 3 of 6 - Page ID#: 66



this Court is bound by Sixth Circuit precedent. See Preferred Care,

304 F.R.D. at 464; see, e.g., Van Leeuwen v. Bank of Am., N.A.,

304 F.R.D. 691, 693-84 (D. Utah 2015) (discussing the circuit split

in citing cases). In fact, “district courts in this circuit have

consistently applied Sixth Circuit precedent as limiting notices

of     dismissal    to   those   that   eliminate    all   claims   against    all

defendants.” EQT Gathering, 2012 WL 3644968, at *3 (collecting

cases). Because Shoulders’s Notice of Dismissal [DE 6] purports to

dismiss a single party and not the entire action pursuant to Rule

41, it is ineffective.

        But this does not end the analysis, as the Court construes

filings “by their substantive content and not by their labels.”

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011). As such, the Court

will construe Shoulders’s notice of dismissal under Rule 41(a) as

a motion to dismiss a party under Rule 21.d

        Rule 21 provides the appropriate basis for dismissal of a

single defendant. See Taylor, 286 F.2d at 785 (“[W]e think that

[Rule 21] is the one under which any action to eliminate” a single

party should be taken.); see also Lester v. Wow Car Co., Ltd., No.

2:11-cv-850, 2012 WL 1758019, at *2 n.2 (S.D. Ohio May 16, 2012)

(“[T]he Sixth Circuit has suggested that dismissal of an individual

party, as opposed to an entire action, is properly conducted

pursuant to Rule 21, not Rule 41.” (citing Letherer v. Alger Group,

                                          3
  Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 4 of 6 - Page ID#: 67



LLC, 328 F.3d 262, 266 (6th Cir. 2003), overruled on other grounds

by Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d 633, 636 (6th

Cir. 2008))). The rule provides that “[o]n motion or on its own,

the court may at any time, on just terms, add or drop a party.”

Fed. R. Civ. P. 21. When evaluating a motion to dismiss under Rule

21, “courts consider whether allowing withdrawal would be unduly

prejudicial to the nonmoving party.” Arnold v. Heyns, No. 13-

14137, 2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). While

Rule 41 “necessarily involves dismissal of the entire action,

rather   than   merely    certain     claims[,]    .   .   .   courts    should

nevertheless consider Rule 41 standards as guidance in evaluating

potential prejudice to the non-movant” when evaluating a motion to

dismiss under Rule 21. Wilkerson v. Brakebill, No. 3:15-cv-435-

TAV-CCS, 2017 WL 401212, at *2 (E.D. Tenn. Jan. 30, 2017) (citing

Arnold, 2015 WL 1131767, at *4). As such, courts determine whether

the nonmoving party will suffer “plain legal prejudice” as a result

of the dismissal by considering the following factors: (1) “the

defendant’s effort and expense of preparation for trial,” (2)

“excessive delay and lack of diligence on plaintiff’s part in

prosecuting the case,” (3) “insufficient explanation for the need

for dismissal,” and (4) “whether a motion for summary judgment is

pending.” Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir.

1994).



                                       4
  Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 5 of 6 - Page ID#: 68



        First,    Raiser   has   not   filed     an    answer   in    response   to

Shoulders’s complaint, so it has likely expended little, if any,

effort and expense in preparing for trial. In fact, the Court has

yet to enter a scheduling order in this case, so there is no

pending trial date. Second, the Court finds no reason to believe

Shoulders        has   excessively     delayed    or     lacked      diligence   in

prosecuting this action. Third, while Shoulders has not provided

any explanation for seeking dismissal of Raiser, it is worth

reiterating that this litigation is still in its infancy. And

finally, no motion for summary judgment has been filed in this

case.

     As such, the Court finds that, on balance, Raiser will not

suffer plain legal prejudice as a result of being dismissed without

prejudice. The Court will therefore dismiss the claims against

Raiser without prejudice pursuant to Rule 21.

     Accordingly, IT IS ORDERED as follows:

     (1) The Court CONSTRUES Plaintiff Crystal Shoulders’s Notice

of Dismissal [DE 6] as a motion to dismiss the claims against

Defendant Raiser, LLC, without prejudice under Federal Rule of

Procedure 21;

     (2) The construed motion [DE 6] is GRANTED;

     (3) All claims against Defendant Raiser, LLC, are DISMISSED

WITHOUT PREJUDICE; and



                                         5
  Case: 5:20-cv-00460-JMH Doc #: 7 Filed: 03/19/21 Page: 6 of 6 - Page ID#: 69



     (4)   This dismissal does not apply to the other Defendants in

this matter.

     This the 18th day of March, 2021.




                                       6
